               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII

TRACY T. YOSHIMURA, ET AL.,   )     CIVIL 18-00038 LEK-WRP
                              )
          Plaintiffs,         )
                              )
     vs.                      )
                              )
KEITH M. KANESHIRO, ETC., ET )
AL.,                          )
                              )
          Defendants.         )
_____________________________ )


   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT CITY &
        COUNTY OF HONOLULU’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING IN PART AND DENYING IN PART DEFENDANT KATHERINE
       KEALOHA’S AND DEFENDANT KEITH M. KANESHIRO’S JOINDERS

          Before the Court is Defendant City & County of

Honolulu’s (“the City”) Motion for Summary Judgment (“Motion”),

filed on December 13, 2018.   [Dkt. no. 58.]   Plaintiffs Tracy T.

Yoshimura (“Yoshimura”), Eugene M. Simeona, Jr. (“G. Simeona”),

Michael D. Miller, Jr. (“Miller”), Gary R. Danley, Jr.

(“Danley”), Quentin D.R. Canencia (“Canencia”), Desiree U. Haina

(“Haina”), Michael A. Madali, Jr. (“Madali”), and Clayton

Simeona (“C. Simeona” and collectively “Plaintiffs”) filed their

memorandum in opposition on February 8, 2019, and the City filed

its reply on February 15, 2019.   [Dkt. nos. 76, 82.1]   On


     1 Both Plaintiffs and the City filed an amended version of
the memorandum in opposition and the reply. Plaintiffs filed
two versions of their memorandum in opposition on February 8,
                                             (. . . continued)
January 9, 2019, Defendant Katherine Kealoha, individually and

in her capacity as Deputy Prosecuting Attorney (“Kealoha”),

filed her joinder of simple agreement, and on February 4, 2019,

Defendant Keith M. Kaneshiro, in his individual capacity

(“Kaneshiro”), filed his joinder of simple agreement

(collectively “the Joinders”).    [Dkt. nos. 66, 74.]   These

matters came on for hearing on February 26, 2019.

          On March 6, 2019, Plaintiffs filed their motion for

leave to file supplemental briefs on the City’s Motion, which

this Court granted on March 20, 2019.   [Dkt. nos. 97 (motion for

leave), 109 (EO: Court Order Granting Pltfs.’ Motion for Leave

to File Suppl. Briefs).]   On April 3, 2019, Plaintiffs filed

their supplemental brief in opposition to the Motion, and on

April 10, 2019, the City filed its reply memorandum to

Plaintiffs’ supplemental brief.   [Dkt. nos. 112, 117.]   The


2019. [Dkt. nos. 76, 77.] The second filing removed
Plaintiffs’ objection to the City’s separate and concise
statement in support of the Motion, and Plaintiffs’ separate and
concise statement in support of Plaintiffs’ memorandum in
opposition to the Motion, [dkt. nos. 76-2, 76-3,] but the
memorandum in opposition, declaration of counsel, and exhibits
appear to be the same. Compare dkt. nos. 76, with dkt. no. 77.
The Court construes the second filing as duplicative of
Plaintiffs’ first-filed memorandum in opposition. On
February 11, 2019, Plaintiffs filed their Notice of Errata to
correct the judges’ initials reflected on the caption, and to
correct the title of Plaintiffs’ second-filed memorandum in
opposition. [Dkt. no. 81.] The City filed an amended reply
(“Amended Reply”) on February 15, 2019. [Dkt. no. 83.] The
City did not identify the relevant change between its original
Reply and the Amended Reply.


                                  2
City’s Motion is hereby granted in part and denied in part for

the reasons set forth below.    Specifically, summary judgment is

granted in favor of the City as to: 1) G. Simeona, Danley,

Canencia, Haina, Madali, C. Simeona, and Miller’s claim for

negligent hiring against Kaneshiro and the City in Count XI of

the Second Amended Complaint; and 2) the City’s arguments

regarding issue preclusion, insofar as Plaintiffs are barred

from asserting that the PDS terminals are not gambling devices.

                             BACKGROUND

            A summary of the procedural background has been set

forth in this Court’s April 29, 2019 Order (“4/29/19 Order”)

denying the City’s motion to disqualify Keith Kiuchi, Esq.

[Dkt. no. 119.2]    The Court hereby incorporates the relevant

background summary from the 4/29/19 Order in the instant order.

Because the City’s Motion seeks summary judgment based on the

allegations and events in the prior litigation known as PJY

Enterprises LLC, et al. v. Kaneshiro, et al., CV 12-00577 LEK-

RLP (“PJY Lawsuit” and “CV 12-00577”), the Court addresses the

lawsuits in chronological order.

I.   The PJY Lawsuit

            This Court summarized the relevant background of the

PJY Lawsuit and underlying criminal investigation in its

     2   The 4/29/19 Order is also available at 2019 WL 1905160.



                                   3
April 30, 2014 Order Granting Defendants’ Motion for Summary

Judgment (“PJY Summary Judgment Order”).     [CV 12-00577, dkt.

no. 164.3]    On September 27, 2012, Kaneshiro and the Honolulu

Police Department (“HPD”) seized seventy-seven Products Direct

Sweepstakes (“PDS”) terminals from game arcades operated by

Lucky G Enterprises, Inc. (“Lucky G”), S L & G Investments, LLC

(“S L & G”), WZ Waikiki Partners, LLC (“WZ Waikiki”), and PMG

Entertainments, LLC (“PMG”) on the grounds that the PDS

terminals were gambling machines.      There were additional

seizures made on December 13, 2012 and February 14, 2013 from

the game arcades operated by Mike, Inc. (“Mike”),

GS Entertainment, Inc. (“GS”), and Aloha Arcade, Inc. (“Aloha”).

PJY Summary Judgment Order, 2014 WL 12694456, at *2.     During the

February 14, 2013 seizure, HPD officers arrested employees of

Mike, GS, and Aloha without first obtaining an arrest warrant.

Those arrested included C. Simeona, Madali, Canencia, Haina, and

Danley.   Id.   When G. Simeona attempted to bail out the arrested

employees at the police station, he too was arrested.     Id.

             Shortly after the initial investigation against the

Plaintiffs began, but after the September 27, 2012 seizure of

the PDS terminals, Plaintiffs PJY Enterprises, LLC (“PJY”),

Lucky G, S L & G, WZ Waikiki, WZ Wahiawa Partners, LLC (“WZ

     3 The PJY Summary Judgment Order is also available at 2014
WL 12694456.


                                   4
Wahiawa”), PMG, GS, Haina, G. Simeona, C. Simeona, Aloha,

Danley, Canencia, Mike, and Madali (collectively “PJY

Plaintiffs”) filed their Complaint in the PJY Lawsuit.4   Id. at

*1.   The action named Kaneshiro, Louis M. Kealoha, Scott Yip

(“Yip”), Aaron Young (“Young”), and HPD as defendants (“PJY City

Defendants”).5   Id.

           On June 25, 2013, the PJY Plaintiffs filed their

second amended complaint (“PJY Complaint”) to include additional

factual allegations related to the December 13, 2012 seizure and

the February 14, 2013 seizure of PDS terminals from the game

arcades operated by Mike, GS, and Aloha.   Id. at *2.   This Court

noted that the PJY Complaint alleged the following claims:

           a claim by PJY, the Winner’z Zone Plaintiffs, and
           the Lucky Touch Plaintiffs seeking a declaratory
           judgment that the seizure and retention of the
           PDS terminals and Kaneshiro’s statements violate
           various rights under the United States
           Constitution and the Hawai`i State Constitution
           (“[PJY] Count I”); a claim by PJY, the Winner’z
           Zone Plaintiffs, and the Lucky Touch Plaintiffs
           seeking an injunction requiring the return of the
           seized PDS terminals, preventing any future
           seizures of PDS terminals, preventing

      4In the PJY Summary Judgment Order, this Court referred to
Lucky G, S L & G, WZ Waikiki, WZ Wahiawa, and PMG collectively
as “the Winner’z Zone Plaintiffs.” 2014 WL 12694456 at *1 n.5.
This Court also referred to Mike, GS, and Aloha collectively as
“the Lucky Touch Plaintiffs.” Id. at n.6.

      5Kaneshiro and Louis M. Kealoha were named in their
official capacities. The PJY Plaintiffs apparently never
completed service on Yip. PJY Summary Judgment Order, 2014 WL
12694456, at *1 n.3.


                                 5
             interference with Plaintiffs’ operation and
             distribution of PDS terminals, and preventing
             further infringement on Plaintiffs’
             constitutional rights (“[PJY] Count II”); a claim
             by PJY and the Lucky Touch Plaintiffs for damages
             from the violations described in Count I
             (“[PJY] Count III”); a property damage claim by
             GS and Mike against HPD arising from damage to
             their personal property, fixtures, and premises
             during the February 14, 2013 seizure
             (“[PJY] Count IV”); and a claim by the individual
             plaintiffs against Yip and Young pursuant to 42
             U.S.C. § 1983 and Article I, §§ 4, 5, and 7 of
             the Hawai`i Constitution for the violation of the
             individual plaintiffs’ rights during their
             allegedly unlawful arrests (“[PJY] Count V”).

Id.

             On May 13, 2014, PJY Count IV was deemed dismissed

pursuant to Fed. R. Civ. P. 41(a).     [CV 12-00577, EO: Court

Order Granting Pltfs.’ Motion to: (1) Certify this Court’s Order

of April 30, 2014 as Final Judgment for Appeal Pursuant to Rule

54(b) of the Fed. R. Civ. P., (2) Stay Further Proceedings

Pending Appeal; and (3) Leave to Dismiss Count IV of the

Complaint (dkt. no. 183) at 2.]    On May 15, 2014, this Court

entered judgment in favor of the PJY City Defendants as to PJY

Counts I, II, and III.    [Id., Judgment in a Civil Case (dkt.

no. 185).]    On May 22, 2014, the PJY Plaintiffs filed a notice

of appeal with regard to the PJY Summary Judgment Order and the

May 15, 2014 Judgment, which the Ninth Circuit affirmed on




                                   6
March 9, 2017 in a memorandum disposition.    [Id., dkt. nos. 186

(Notice of Appeal), 208 (3/9/17 mem. dispo.).6]

            On June 7, 2017, the parties agreed to settle the case

during the settlement conference before the magistrate judge;

the PJY Plaintiffs were represented by Mr. Kiuchi, and the PJY

City Defendants were represented by Deputy Corporation Counsel

Ernest Nomura.    [Id., Minutes, filed 6/7/17 (dkt. no. 215).]   On

July 12, 2017, the parties filed their Stipulation to Dismiss

with Prejudice Count V of the PJY Complaint (“Dismissal

Stipulation”).    [Id., dkt. no. 216.]

            It appears that, on or about July 10, 2017 at

approximately 12:13 p.m., Mr. Nomura sent the proposed draft

settlement agreement to Mr. Kiuchi for his review.    [City’s

Separate Concise Statement of Facts in Supp. of Motion, filed

12/13/18 (dkt. no. 59) (“City CSOF”), Decl. of Ernest Nomura

(“Nomura Decl.”), Exh. C at 000006 (emails dated 7/10/17 between

Mr. Nomura and Mr. Kiuchi).]    Although Mr. Nomura and Mr. Kiuchi

exchanged a number of emails from that date up to December 5,

2017, it does not appear that the PJY Plaintiffs ever signed and

returned the proposed settlement agreement to the City.     [Id. at

000006-12 (various emails between 7/10/17 and 12/5/17 between

Mr. Nomura and Mr. Kiuchi on the status of the PJY Plaintiffs’


     6   The memorandum disposition is available 679 F. App’x 621.


                                  7
signatures to the settlement agreement); Mem. in Opp., Decl. of

Keith M. Kiuchi (“Kiuchi Decl.”), Exh. 10 (email dated 12/5/17

(email dated 12/5/17 between Mr. Nomura and Mr. Kiuchi on the

status of the PJY Plaintiffs’ signatures to the settlement

agreement).7]

II.   Second Amended Complaint

           In the instant case, Plaintiffs filed their Second

Amended Complaint on November 8, 2018 against Kaneshiro;

Kealoha, in her individual capacity; Vernon Branco, in his

individual capacity (“Branco”); the City; Jacob Delaplane, in

his individual capacity (“Delaplane”); and Tommy Kong, in his

individual capacity (“Kong” and collectively “Defendants”).

[Second Amended Complaint (dkt. no. 52) at pgs. 3-4.]

Plaintiffs allege that, as a result of the seizures of the PDS

terminals, on May 1, 2014, a state grand jury indicted

Yoshimura, G. Simeona, Miller, Danley, Canencia, Haina, Madali,

and C. Simeona (“First Indictment”) for, inter alia, gambling

and possession of gambling machines.   [Id. at ¶¶ 29, 58.]   The


      7Both the Kiuchi Declaration and all of Plaintiffs’
exhibits are attached to Plaintiffs’ memorandum in opposition,
rather than Plaintiffs’ concise statement of facts. See Local
Rule LR56.1(h) (“Affidavits or declarations setting forth facts
and/or authenticating exhibits as well as exhibits themselves,
shall only be attached to the concise statement.”).
Nevertheless, this Court will consider the Kiuchi Declaration
and the exhibits themselves.



                                 8
First Indictment was later dismissed without prejudice.    [Id. at

¶ 41.]

          On January 28, 2016, Danley, Canencia, Haina, Madali,

and C. Simeona were indicted (“Second Indictment”) for promoting

gambling in the first degree and unlawful ownership or operation

of a business.   [Id. at ¶ 42.8]   On February 24, 2016, the state

grand jury indicted Yoshimura, G. Simeona, and Miller (“Third

Indictment”), for promoting gambling in the first degree and

unlawful ownership or operation of a business.    [Id. at ¶ 47.]

The criminal charges in the Third Indictment were dismissed on

October 27, 2017; and, on April 5, 2017, the criminal charges in

the Second Indictment were also dismissed.    [Id. at ¶¶ 51-52.]

Plaintiffs allege that the other owners of the game arcades

where PDS terminals were seized on September 27, 2012 were not

indicted, and that Branco conducted all of the undercover

investigations of the PDS terminals without the assistance of

HPD or the Attorney General’s office.    [Id. at ¶¶ 23-24.]

          The Second Amended Complaint alleges the following

claims:

-a 42 U.S.C. § 1983 claim by all Plaintiffs against Kaneshiro,
Kealoha, Branco, and the City for retaliatory prosecution, in
violation of the First Amendment of the United States
Constitution and the corresponding provision of the Hawai`i
State Constitution (“Count I”);

     8 The Second Indictment also included Alexander Alejandro.
[Second Amended Complaint at ¶ 42.]


                                   9
-a § 1983 claim by all Plaintiffs against Kaneshiro, Kealoha,
Branco, and the City based on allegations of selective
enforcement, in violation of the Equal Protection Clause
(“Count II”);

-a § 1983 claim by all Plaintiffs against Kaneshiro, Kealoha,
Branco, and the City based on an alleged violation of due
process (“Count III”);

-a § 1983 claim by Canencia against Kaneshiro, Kong, and the
City based on an alleged violation of due process (“Count IV”);

-a state claim by Danley, Canencia, Haina, C. Simeona, and
Madali against Kealoha and the City for the initiation of
malicious prosecution based on allegations regarding the Second
Indictment (“Count V”);

-a state claim by Yoshimura against Kaneshiro, Kealoha,
Delaplane, and the City for the initiation of malicious
prosecution based on allegations regarding the First Indictment
(“Count VI”);

-a state claim by Yoshimura against Kaneshiro, Kealoha,
Delaplane, and the City for the initiation of malicious
prosecution based on allegations regarding the Third Indictment
(“Count VII”);

-a state claim by Danley, Canencia, Haina, C. Simeona, and
Madali against Kealoha, Kaneshiro, and the City for maintaining
a malicious prosecution based on allegations regarding the
Second Indictment (“Count VIII”);

-a state claim by Yoshimura, G. Simeona, and Miller against
Kealoha, Kaneshiro, and the City for maintaining a malicious
prosecution based on allegations regarding the Third Indictment
(“Count IX”);

-a state claim by all Plaintiffs against Kealoha and the City
for abuse of process (“Count X”);

-a state claim by all Plaintiffs against Kaneshiro and the City
for negligent hiring of Kealoha, Delaplane, Branco, and Kong
(“Count XI”); and




                               10
-a state claim by all Plaintiffs against Kaneshiro and the City
for negligent retention and supervision of Kealoha, Delaplane,
and Branco (“Count XII”).

          On November 21, 2018, the City filed its Answer and

Counterclaim, asserting a counterclaim for breach of contract

based on the PJY Lawsuit settlement agreement and Plaintiffs’

failure to perform their obligations under the settlement

agreement, i.e., filing the instant lawsuit (“Counterclaim I”);

and equitable and/or promissory estoppel based on the

PJY Plaintiffs’ counsel’s representations that all material

terms of the settlement agreement had been accepted

(“Counterclaim II”).   [City’s Answer, dkt. no. 55, Counterclaim

at pgs. 8-11.]

III. Motion

          The City argues all of Plaintiffs’ claims are barred

by the settlement agreement entered into between the

PJY Plaintiffs and the City in the PJY Lawsuit; and all of

Plaintiffs’ claims are barred by the doctrine of claim

preclusion.   Further, the City asserts that issue preclusion

bars Plaintiffs from arguing that any of the Defendants lacked

probable cause or that the PDS terminals were not illegal

gambling devices.   Finally, the City argues it is entitled to

summary judgment on its Counterclaims I and II.




                                11
                           DISCUSSION

I.   The PJY Lawsuit Settlement Agreement
     and the City’s Counterclaims I and II

          The City asserts it is entitled to summary judgment

because Plaintiffs have released all of their claims based on

the settlement agreement in the PJY Lawsuit, and if so, summary

judgment must be granted on the City’s counterclaims for breach

of contract and promissory and/or equitable estoppel.    The Court

addresses the City’s Counterclaim I first, as well as the issue

of whether there is a valid and express settlement agreement.

     A.   Breach of Contract

          “Typically, the construction and enforcement of

settlement agreements are governed by principles of local law

which apply to interpretation of contracts generally.”   O’Neil

v. Bunge Corp., 365 F.3d 820, 822 (9th Cir. 2004) (internal

quotation marks and citation omitted).   Thus, the City’s

counterclaim for breach of the settlement agreement is reviewed

under Hawai`i law, which provides:

          The elements of a breach of contract claim are
          “(1) the contract at issue; (2) the parties to
          the contract; (3) whether plaintiff performed
          under the contract; (4) the particular provision
          of the contract allegedly violated by defendants;
          and (5) when and how defendants allegedly
          breached the contract.” Liberty Mut. Ins. Co. v.
          Sumo-Nan LLC, Civil No. 14-00520 DKW-KSC, 2015 WL
          2449480, at *3 (D. Hawai`i May 20, 2015).
          Establishing the existence of the contract
          requires:

                               12
                “‘an offer and acceptance, consideration,
                and parties who have the capacity and the
                authority to agree as they do.’” In re Doe,
                90 Hawai`i 200, 208, 978 P.2d 166, 174
                (1999) (quoting Dowsett v. Cashman, 2 Haw.
                App. 77, 83, 625 P.2d 1064, 1068 (1981)).
                Further, “‘[t]here must be mutual assent or
                a meeting of the minds on all essential
                elements or terms in order to form a binding
                contract.’” Carson v. Saito, 53 Haw. 178,
                182, 489 P.2d 636, 638 (1971) (quoting
                Honolulu Rapid Transit Co. v. Paschoal, 51
                Haw. 19, 26-27, 449 P.2d 123, 127 (1968)).

           York v. Jordan, CIVIL NO. 13-00311 DKW-RLP, 2014
           WL 12596317, at *7 (D. Hawai`i Oct. 27, 2014)
           (alteration in York).

Marine Lumber Co. v. Precision Moving & Storage Inc., CIVIL 16-

00365 LEK-RLP, 2017 WL 1159093, at *6-7 (D. Hawai`i Mar. 28,

2017).   “To determine the validity of the settlement agreement,

the court looks to the totality of the circumstances surrounding

the making of the agreement.”   Assocs. Fin. Servs. Co. of

Hawai`i, Inc. v. Mijo, 87 Hawai`i 19, 29, 950 P.2d 1219, 1229

(1998) (citation and quotation marks omitted).   “Whether the

parties entered into an agreement is essentially a question of

fact.”   Id.; but see Doi v. Halekulani Corp., 276 F.3d 1131 (9th

Cir. 2002) (holding that, where the parties read the terms of

settlement in open court, and the parties orally agreed to

settlement, there was no need for an evidentiary hearing to

determine whether a settlement agreement existed).   “As a

general rule, a properly executed settlement precludes future


                                13
litigation for its parties.”   Amantiad v. Odum, 90 Hawai`i 152,

161, 977 P.2d 160, 169 (1999) (citation omitted).

            The crux of the issue here is whether or not there was

“mutual assent or a meeting of the minds on all essential

elements or terms” of the settlement agreement.    See Carson, 53

Haw. at 182, 489 P.2d at 638; see also United Pub. Workers,

AFSCME, Local 646, AFL-CIO v. Dawson Int’l, Inc., 113 Hawai`i

127, 141, 149 P.3d 495, 509 (2006) (“It is an elementary rule of

contract law that there must be a meeting of the minds on all

essential elements or terms in order to create a binding

contract[.]” (alteration in Dawson) (citations and quotation

marks omitted)).   The Hawai`i Supreme Court has stated that,

            The existence of mutual assent or intent to
            accept is determined by an objective standard. A
            party’s words or acts are judged under a standard
            of reasonableness in determining whether he has
            manifested an objective intention to agree. All
            reasonable meanings will be imputed as
            representative of a party’s corresponding
            objective intention. Unexpressed intentions are
            nugatory when the problem is to ascertain the
            legal relations, if any, between two parties.

Dawson Int’l, 113 Hawai`i at 141, 149 P.3d at 509 (citation

omitted).

            The City asserts that the proposed settlement

agreement prepared by Mr. Nomura was based on Mr. Kiuchi’s

statements that his clients, the PJY Plaintiffs, agreed to

settle the PJY Lawsuit.   [Nomura Decl. at ¶ 5.]   The City argues


                                 14
that the settlement agreement included all terms of the

agreement between the City and the PJY Plaintiffs, and that

Mr. Kiuchi accepted the agreement by failing to raise any

objections to its terms.   Further, Mr. Kiuchi had actual or

apparent authority to accept and bind the PJY Plaintiffs to the

settlement agreement.   The City argues that it fulfilled its

part of the agreement by waiving its right to seek its Bill of

Costs, and the PJY Plaintiffs took steps to fulfill their

portion of the settlement by filing the Dismissal Stipulation.

          Plaintiffs assert that the only material terms

discussed prior to and at the settlement conference with the

magistrate judge included: the PJY Plaintiffs dismissing the

PJY Count V with prejudice, in exchange for the City waiving the

collection of its Bill of Costs.     [Kiuchi Decl. at ¶ 10.]

According to Plaintiffs, the only other issue discussed was

filing the Dismissal Stipulation.    [Id.]   At no point in time,

Plaintiffs argue, did the City raise the issue of the

PJY Plaintiffs releasing all of their future claims.

Mr. Kiuchi’s declaration states that, during the settlement

conference before the magistrate judge, Mr. Kiuchi had

settlement authority from six of the individual PJY Plaintiffs

to release their § 1983 claims against Young, but at no time

during the settlement conference did the City discuss that the

PJY Plaintiffs were to release any future claims against the

                                15
City as a condition of the settlement.   [Id.]    Mr. Kiuchi’s

declaration also states that, upon reviewing the settlement

agreement again in December 2017, he realized that “some

language in the agreement might affect any future action taken

by the individual plaintiffs[,]” and based on his concerns, did

not have the agreement signed.   [Id. at ¶ 16.]

           Based on the record before the Court, the following

events are relevant to the settlement agreement.    On April 27,

2017, the City submitted a letter to the Court with the status

of the parties’ settlement negotiations.   Therein, the City

stated that it had “suggested to Mr. Kiuchi that the individual

plaintiffs’ [sic] walk away from their Section 1983 claim

against Detective Young.   In exchange, the City Defendants would

walk away from its Bill of Costs.”    [Kiuchi Decl., Exh. 3

(letter dated 4/27/17 from Mr. Nomura).]   On June 7, 2017, the

City and the individual PJY Plaintiffs reached a settlement.

[CV 12-00577, Minutes (dkt. no. 215) (“Settlement Conference

held.   Case settled.   The parties shall submit the appropriate

dismissal documents no later than July 7, 2017.”).]

           On July 10, 2017 at 11:05 a.m., Mr. Nomura sent

Mr. Kiuchi an email stating that “I’m attaching a proposed Stip

to Dismiss w/Prejudice.    Please review and comment.   If okay,

let me know if okay to ‘e-sign’ for you.   I’ll send to you

propose [sic] settlement agreement.”   [Nomura Decl., Exh. C at

                                 16
000005.]   At 11:09 a.m., Mr. Kiuchi emailed Mr. Nomura stating

“Ernest – Looks find to me.   Okay for you to sign.”    [Id.]

Later that same day at 12:13 p.m., Mr. Nomura sent Mr. Kiuchi an

email titled “PJY Settlement Agreement” which stated: “Keith, I

tried to keep it as simple as possible.   Please review.     If

okay, please print out and start the signature process.      I’ll do

the same on my end.”   [Nomura Decl., Exh. C at 000006.]     At

3:13 p.m., Mr. Kiuchi responded with the following: “I will

review, but I don’t see any way that I’m going to get the WZ

entities to sign this.   They withdrew from the case a while back

and didn’t participate in the appeal.”    [Id.]

           On July 12, 2017, this Court approved the Dismissal

Stipulation.    [CV 12-00577, dkt. no. 216.]   The Dismissal

Stipulation included the history of dismissals of the

PJY Counts I, II, III, IV, in addition to stating that

PJY Count V was dismissed with prejudice.      [Id. at 3.]   Finally,

it stated: “There are no further claims or parties in this case.

Each party to bear their respective attorneys’ fees and costs in

this matter.”   [Id. at 4.]

           On July 20, 2017 Mr. Kiuchi sent an email titled

“Settlement Agreement” at 8:26 a.m. to Mr. Nomura, stating:

“Ernest – The only change to the settlement agreement would be

to ask that you add a counterparts paragraph because I’m going

to have the various plaintiffs sign at different times.      I have

                                 17
been in contact with all of the plaintiffs and I don’t foresee a

problem getting their signatures.”     [Nomura Decl., Exh. C at

000007.]   On July 25, 2017, Mr. Kiuchi emailed Mr. Nomura to

follow up on the City’s addition of “counterparts language” to

the settlement agreement, to which Mr. Nomura replied that he

would send it out that day.    [Id. at 000009.]   On September 18,

2017, Mr. Nomura sent the executed signature pages for the

PJY City Defendants to Mr. Kiuchi, and asked Mr. Kiuchi to

return the executed signature pages for the PJY Plaintiffs.

[Id. at 000010.]    In response, Mr. Kiuchi stated: “We’re still

in the process of getting signatures on our side.”    [Id.]    On

November 7, 2017, Mr. Nomura followed up with Mr. Kiuchi on the

status of the signatures, to which Mr. Kiuchi stated: “I should

be able to get that to you by the end of the week.”    [Id. at

000011 (email chain dated 11/7/17).]    On December 5, 2017,

Mr. Nomura again followed up with Mr. Kiuchi on his clients’

signatures, to which Mr. Kiuchi stated: “We should be able to

deliver it to you tomorrow.”    [Id. at 000012 (email chain dated

11/7/17).]    Thereafter, it appears that neither counsel

attempted to contact the other regarding the settlement

agreement leading up to the filing of the instant action.

             The simple fact is that the parties never executed the

settlement agreement, and only executed the stipulation for

dismissal of PJY Count V with prejudice.    The City now contends

                                  18
that the PJY Plaintiffs expressly agreed to paragraph “C” of the

settlement agreement titled “PLAINTIFFS’ RELEASE OF CLAIMS”

(“Release Clause”).   [Nomura Decl., Exh. B (settlement

agreement) (emphasis in original).]   The record, however, does

not clearly support such a conclusion.   The Court notes: the

City’s failure to mention the Release Clause in its April 27,

2017 letter to this Court; the apparent disagreement of counsel

as to whether this was a material term agreed upon at the

settlement conference; Mr. Nomura’s declaration that does not

state that the Release Clause was either negotiated or agreed

upon at the settlement conference; and the language of the

Dismissal Stipulation.   The Court also notes Mr. Kiuchi’s:

failure to object to the included Release Clause in the proposed

settlement agreement on July 20, 2017, when his only requested

change was to add language that would permit the PJY Plaintiffs

to sign the settlement agreement in counterparts; and his

continued responses stating that he was working on obtaining his

clients’ signatures to the settlement agreement.

          On balance, at the very least, there are questions of

material fact as to whether the Release Clause was a material

term of the settlement agreement between the parties, and

whether Mr. Kiuchi and the PJY Plaintiffs mutually agreed to

this material term.   The City’s reliance upon Federated Service

Insurance Co. v. STIHL Inc., No. 1:11-CV-3097-CL, 2013 WL

                                19
1100728 (D. Or. Mar. 14, 2013), is not persuasive and factually

distinguishable from the dispute at issue.   In STIHL, the United

States District Court for the District of Oregon stated:

          Husqvarna [Professional Products (“Husqvarna”)]
          prepared a five-page Dealer Agreement, which
          [Tyholm Big R., Inc., dba Big R Stores (“Big R”)]
          signed and returned to Husqvarna around April
          2008.[9] While Husqvarna did not sign the
          contract, both parties indicated their intent to
          be bound: Husqvarna drafted the contract, Big R
          signed and returned it with no objection, and
          both Husqvarna and Big R have performed under the
          contract.

2013 WL 1100728, at *5.   Here, it appears the City prepared the

settlement agreement,10 and that both the proposed settlement

agreement and Mr. Kiuchi’s substantive response to it, came

after the Dismissal Stipulation had been filed on July 12, 2017.


     9 STIHL involved a dispute that arose from a fire caused by
two adjacent displays in Big R’s window. Big R’s insurer filed
suit against Big R for negligence, and Big R filed third party
claims against the manufacturers, including third-party
defendant Husqvarna. Husqvarna filed a motion to dismiss or
motion to strike the insurer’s claim against Husqvarna, based on
a “Dealer Agreement” entered into between Husqvarna and Big R.
STIHL, 2013 WL 1100728, at *4. Applying the law of North
Carolina, the United States District Court for the District of
Oregon ruled that the Dealer Agreement, though only signed by
Big R, was nonetheless enforceable against Big R’s insurer,
which stepped into the shoes of its insured, Big R. Id. at *5.

     10The Court notes that the proposed settlement agreement
contains a clause titled: “No Party Deemed Drafter”; however,
the fact that Mr. Nomura first prepared and sent the settlement
agreement to Mr. Kiuchi implies that the proposed form was
drafted by the City. [Nomura Decl., Exh. B (settlement
agreement) at ¶ 6, Exh. C at 000006 (email dated 7/10/17 from
Mr. Nomura to Mr. Kiuchi titled “PJY Settlement Agreement”).]


                                20
Thus, the PJY Plaintiffs did not act in the same matter as the

parties in STIHL, and instead, went forward with dismissal of

PJY Count V before having a final agreement as to the terms of

the written settlement agreement.

           Additionally, the City and Plaintiffs have submitted

competing declarations regarding the scope of the agreement

reached at the settlement conference before the magistrate

judge.   Mr. Nomura asserts that he prepared the settlement

agreement “[b]ased on my conversations with [Mr. Kiuchi] . . .

and his statements to me that his clients agreed to settle the

PJY Lawsuit.”   [Nomura Decl. at ¶ 5.]   On the other hand,

Mr. Kiuchi states that “[a]t no time during the settlement

conference was there any discussion of the Plaintiffs providing

a release both of the [PJY Lawsuit] and any future action.”

[Kiuchi Decl. at ¶ 10.]   Because the City has not pointed to any

undisputed evidence that the Release Clause was discussed or

bargained for, deciding this issue would require this Court to

make a credibility determination, which is inappropriate on a

motion for summary judgment.   See Bravo v. City of Santa Maria,

665 F.3d 1076, 1083 (9th Cir. 2011) (“[C]redibility

determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not

those of a judge.” (citation and quotation marks omitted)).



                                21
             Viewing the evidence in the light most favorable to

the nonmoving party, see McNeil v. Sherwood Sch. Dist. 88J, 918

F.3d 700, 706 (9th Cir. 2019), there is a genuine issue of

material fact as to whether the City and the PJY Plaintiffs

mutually agreed to all material terms of the proposed settlement

agreement and, in particular, the release of claims clause.     The

Court finds it is arguably possible that a rational juror could

resolve this “genuine issue of material fact in the nonmoving

party’s favor,” and therefore this Court denies the portion of

the City’s Motion seeking summary judgment on Counterclaim I.

See id. (citations and quotation marks omitted).

        B.   Promissory and Equitable Estoppel

             Next, the City argues in the alternative that it is

entitled to summary judgment on its counterclaims for equitable

and/or promissory estoppel.    This district court has stated

that,

             the party seeking to invoke the doctrine of
             equitable estoppel “must show that he or she has
             detrimentally relied on the representation or
             conduct of the person sought to be estopped, and
             that such reliance was reasonable.” [Waimea
             Falls Park, Inc. v. Brown, 6 Haw. App. 83, 98,
             712 P.2d 1136, 1146 (1985)] (citations omitted).
             The reliance element may be dispensed with in
             order to prevent manifest injustice. Id. (citing
             Filipo v. Chang, 62 Haw. 626, 633, 618 P.2d 295
             (1980)).

Boskoff v. Yano, 217 F. Supp. 2d 1077, 1089 (D. Hawai`i 2001).

Equitable estoppel is “a device originative in courts of equity

                                  22
and as such depends on a close analysis of individual fact

situations for its application.”     Filipo, 62 Haw. at 634, 618

P.2d at 300.

          The elements of promissory estoppel are: “(1) a

promise, (2) foreseeability (the promisor must foresee reliance

by the promise at the time the promise is made), (3) reliance,

and (4) the necessity of enforcement to avoid injustice.”    Bill

Darrah Builders, Inc. v. Hall at Makena Place, LLC, CIV. NO. 15-

00518 JMS-KSC, 2018 WL 650195, at *7 (D. Hawai`i Jan. 31, 2018)

(citing Gonsalves v. Nissan Motor Corp. in Haw., Ltd., 100 Haw.

149, 164, 58 P.3d 1196, 1211 (2002)).    The “‘essence’ of

promissory estoppel is ‘detrimental reliance on a promise.’”

Gonsalves, 100 Hawai`i at 165, 58 P.3d at 1212 (quoting Ravelo

v. Cty. of Hawaii, 66 Haw. 194, 199, 658 P.2d 883, 887 (1983)).

For the purposes of promissory estoppel, a “promise” is defined

as a “manifestation of intention to act or refrain from acting

in a specified way, so made as to justify a promise in

understanding that a commitment has been made.”    Id. (internal

quotation marks and citation omitted).    Promissory estoppel is

an equitable claim.   See id. at 164, 58 P.3d at 1211 (“a claim

for promissory estoppel may arise as an application of the

general principle of equitable estoppel” (citation omitted)).

          “It is well settled that equitable remedies are not

available when an express contract exists between the parties

                                23
concerning the same subject matter.”   Keahole Point Fish LLC v.

Skretting Canada Inc., 971 F. Supp. 2d 1017, 1040 (D. Hawai`i

2013) (internal quotations marks and citation omitted); see also

AAA Haw., LLC v. Haw. Ins. Consultants, Ltd., CV. No. 08–00299

DAE–BMK, 2008 WL 4907976, at *3 (D. Hawai`i Nov. 12, 2008)

(“Where the parties to a contract have bargained for a

particular set of rights and obligations, all claims involving

those express rights and obligations properly lie in contract

law and not in equity.”).   Hawai`i law has also approved the

application of this principle.   See Porter v. Hu, 116 Hawai`i

42, 55, 169 P.3d 994, 1007 (Haw. Ct. App. 2007) (“This court has

observed that ‘[t]he necessary prerequisite to the right to

maintain a suit for an equitable accounting, like all other

equitable remedies is . . . the absence of an adequate remedy at

law.’” (alterations in Porter) (quoting Bd. of Dirs. of the

Ass’n of Apt. Owners of Regency Tower Condo. Project v. Regency

Tower Venture, 2 Haw. App. 506, 513, 635 P.2d 244, 249 (1981))).

          Because this Court has determined that there are

genuine issues of material fact as to whether an express

agreement exists between the parties and what material terms

were incorporated therein, it cannot determine at this time

whether equitable remedies are necessary.   The Court therefore

denies the portion of the Motion seeking summary judgment as to

the City’s Counterclaim II.

                                 24
II.   Res Judicata

            Next, the Court turns to the City’s argument that the

judicial doctrine of res judicata precludes the instant lawsuit.

“The preclusive effect of a federal-court judgment is determined

by federal common law.”   Taylor v. Sturgell, 553 U.S. 880, 891

(2008).    Under federal law, res judicata or claim preclusion

“prohibits lawsuits on any claims that were raised or could have

been raised in a prior action.”    Stewart v. U.S. Bancorp, 297

F.3d 953, 956 (9th Cir. 2002) (internal quotation marks and

citations omitted).   “Res judicata applies when there is: (1) an

identity of claims; (2) a final judgment on the merits; and

(3) identity or privity between parties.”    Id.

      A.    Identity of Claims

            The City and Plaintiffs dispute whether there is an

identity of claims between the PJY Lawsuit and the instant

action.    The City argues that Plaintiffs’ claims arise out of

the same nucleus of operative facts – i.e., the PDS terminal

seizures and subsequent criminal indictments – that were at

issue in PJY Lawsuit, which would require largely the same

evidence at trial.    [City CSOF at ¶ 17.]   Plaintiffs assert the

claims in the instant matter follow a separate timeline of

events and facts not addressed in the PJY Lawsuit, and do not

seek the same remedies.   [Pltfs.’ Objections to City CSOF, filed

2/8/19 (dkt. no. 76-2) at ¶ 17 (disputing the City’s paragraph

                                  25
17); Pltfs.’ Separate and Concise Statement of Facts in Supp. of

Pltfs.’ Mem. in Opp., filed 2/8/19 (dkt. no. 76-3) (“Pltfs.’

CSOF”) at ¶ 12 (comparing the PJY Complaint with the Second

Amended Complaint and noting that only two paragraphs contain

similar or the same factual allegations).11]

          The Ninth Circuit applies four criteria to determine

whether claims are identical:

          (1) whether rights or interests established in
          the prior judgment would be destroyed or impaired
          by prosecution of the second action; (2) whether
          substantially the same evidence is presented in
          the two actions; (3) whether the two suits
          involve infringement of the same right; and
          (4) whether the two suits arise out of the same
          transactional nucleus of facts. United States v.
          Liquidators of European Fed. Credit Bank, 630
          F.3d 1139, 1150 (9th Cir. 2011). The fourth
          criterion is the most important. Id. at 1151.

Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).

“The inquiry about the same transactional nucleus of facts is

the same inquiry as whether the claim could have been brought in

the previous action.”   Howard v. City of Coos Bay, 871 F.3d

1032, 1039 (9th Cir. 2017) (emphasis in Howard) (internal

quotation marks, alteration, and citation omitted).    Two suits

are considered to arise out of the same transactional nucleus if

they are related to the same set of facts, and if they could be

conveniently tried together.    Id.   Importantly, when determining

     11Plaintiffs do not identify which two paragraphs are
identical in both actions.


                                 26
if a claim could have been raised in a prior action, the Ninth

Circuit has drawn a “bright-line rule which asks only whether a

claim could have been brought at the time the operative

complaint in the prior suit was filed.”   Id. at 1040.

          The PJY Complaint is the relevant complaint, which was

filed on June 25, 2013.   [CV 12-00577, dkt. no. 79.]

Plaintiffs’ claims in the instant Second Amended Complaint

indeed allege that a number of PDS terminals were seized within

the 2012 and 2013 time frame, some of which occurred prior to

the June 25, 2013 filing of the PJY Complaint, and some after.

However those allegations do not appear to be the primary basis

for all of the claims alleged in the Second Amended Complaint.

Counts I, II, III, V, VI, VII, VIII, IX, X, and XII relate to

the issuance of the First, Second, and Third Indictments, which

allegedly were brought in response to the PJY Lawsuit.    The

First Indictment, as the earliest event, occurred on or about

May 1, 2014, after the PJY Complaint was filed on June 25, 2013.

Count IV, which is a claim by Canencia against Kaneshiro, Kong,

and the City, concerns an incident in 2016.

          Unlike the majority of Plaintiffs’ other claims,

Count XI, which is Plaintiffs’ claim for negligent hiring

against Kaneshiro and the City, is not relegated to any time-

specific acts.   See Second Amended Complaint at pgs. 62-64.

Rather, Count XI alleges that Kaneshiro and the City – based on

                                27
the theory of respondeat superior – negligently hired Kealoha,

Delaplane, Branco, and Kong.   [Id. at ¶ 136.]   In order to

establish a claim for negligent hiring under Hawai`i law, a

plaintiff must show: (1) the defendant owed a duty of care to

the plaintiff; (2) this duty was breached by hiring an employee,

even though the defendant knew or should have known of the

employee’s dangerous propensities; (3) the plaintiff suffered

monetarily compensable physical or emotional injuries; and

(4) the breach of the duty was the proximate cause of the

plaintiff’s physical or emotional injuries.   See Murphy v.

Lovin, 128 Hawai`i 145, 155-59, 284 P.3d 918, 928-32 (Ct. App.

2011), as corrected (Jan. 10. 2012) (affirming trial court’s use

of jury instructions listing the elements of negligence hiring).

Insofar as Plaintiffs have not submitted any evidence that the

elements of this claim are tied to acts that occurred after the

operative complaint had been filed in the PJY Lawsuit, or why

this claim could not have been raised in the PJY Lawsuit, this

Court finds that Count XI could have been raised in the PJY

Lawsuit.   Thus, for the purposes of res judicata, the Court

finds that only Count XI is identical to the claims in - or

could have been brought in - the prior PJY Lawsuit.   The Court

now turns to the second and third elements of res judicata.




                                28
     B.    Final Judgment on the Merits

           The parties do not dispute that there has been a final

judgment on the merits in the PJY Lawsuit.   [City’s CSOF at

¶ 14; Pltfs.’ Objections to CSOF at ¶ 14 (not disputing the

City’s paragraph 14).]   PJY Counts I, II, and III were dismissed

by this Court in the PJY Summary Judgment Order, and affirmed on

appeal by the Ninth Circuit.    See 2014 WL 12694456, aff’d, 679

F. App’x 621 (9th Cir. 2017).   PJY Count IV was voluntarily

dismissed with prejudice, [CV 12-00577, dkt. no. 183,] which the

Ninth Circuit has stated operates as a final judgment on the

merits.   See Beard v. Sheet Metal Workers Union, Local 150, 908

F.2d 474, 477 n.3 (9th Cir. 1990) (noting that a dismissal with

prejudice bars a later suit under res judicata).   Finally,

PJY Count V was also voluntarily dismissed with prejudice upon

the filing of the Dismissal Stipulation on July 12, 2017.

[CV 12-00577, dkt. no. 216.]    Thus, this Court finds that there

has been a final judgment on the merits as to all claims in the

PJY Lawsuit.

     C.    Privity Between the Parties

           The Court next examines whether there is an identity

of parties, or whether there is privity between the PJY

Plaintiffs and Plaintiffs in the instant action.   Even where the

parties in two matters are not identical, privity may still


                                 29
exist if there is “substantial identity” or a “sufficient

commonality of interest.”    See Tahoe-Sierra Pres. Council, Inc.

v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1081 (9th Cir.

2003) (citations and quotation marks omitted).    Privity is a

“flexible concept dependent on the particular relationship

between the parties in each individual set of cases.”       Id.   A

close relationship supports a finding of privity, however, an

“identity of relevant interests between the named party and the

non-party is necessary to such a finding.”    Irwin v. Mascott,

370 F.3d 924, 929 (9th Cir. 2004) (citations omitted).

             In comparing the PJY Complaint to the Second Amended

Complaint, the Court finds that the following individual

Plaintiffs are identical in both actions: G. Simeona, Danley,

Canencia, Haina, Madali, and C. Simeona.    Thus, there is

identity of parties as to these individual plaintiffs.

             Neither Yoshimura nor Miller were individual

plaintiffs in the PJY Lawsuit.    Nevertheless, the City argues

that privity exists between Yoshimura and PJY Enterprises LLC,

and Miller and Mike, Inc., because Yoshimura is the managing

member of PJY Enterprises LLC and Miller is the owner of

Mike, Inc.    [Mem. in Supp. of Motion at 14.]   The City also

argues that Plaintiffs have made a judicial admission that all

of the Plaintiffs in the instant matter were named plaintiffs in

the PJY Complaint.    Specifically, the City points to the Second

                                  30
Amended Complaint and its prior iteration, which both state

that: “In the Second Amended Complaint the Plaintiffs in this

Complaint were all Plaintiffs in the Second Amended Complaint in

the Federal action.”   [Mem. in Supp. of Motion at 14 (citing

dkt. no. 31 at ¶ 27; Second Amended Complaint at ¶ 27).]

           In general, a statement in a complaint may serve as a

judicial admission that is binding on the party.    See Am. Title

Ins. Co. v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988).     A

judicial admission may however be retracted where the party

making the ostensible judicial admission explains the error in a

later pleading or by amendment, and the trial court must accord

the explanation due weight.   See Sicor Ltd. v. Cetus Corp., 51

F.3d 848, 860 (9th Cir. 1995) (concluding that the plaintiff had

retracted its judicial admission through its subsequent

recharacterization of the alleged oral agreement in its

opposition to the defendant’s motion for summary judgment).

          Here, Plaintiffs have vigorously asserted that

Yoshimura was neither a party to, nor were his interests

represented in, the PJY Lawsuit.     [Mem. in Opp. at 16-17.]

Plaintiffs argue that, as a matter of law, PJY could not have

represented Yoshimura’s interests in the PJY Lawsuit and that

the City has presented no evidence in support of its assertion

that privity exists between Yoshimura and PJY.    The Court takes

Plaintiffs’ arguments as to Yoshimura’s non-party status in the

                                31
PJY Lawsuit as their correction of their factual allegation that

all of the Plaintiffs in the instant case were plaintiffs in the

PJY Lawsuit.   See Sicor, 51 F.3d at 860; Lacelaw, 861 F.2d at

226-27 (holding that “statements of fact contained in a brief

may be considered admissions of the party in the discretion of

the district court” (emphasis in Lacelaw)).    Accordingly, the

Court, in the exercise of its discretion, finds that Plaintiffs

have corrected and amended their prior statement that Yoshimura

was a plaintiff in the PJY Lawsuit.     Further, the Court finds

that there is a question of material fact as to whether

Yoshimura’s interests were substantially aligned with PJY in the

prior lawsuit.   In its Reply, the City argues Yoshimura

submitted declarations in the PJY Lawsuit that demonstrate his

role in the limited liability company, but appears to largely

rely on the position that Yoshimura was the “owner and member of

PJY” as conclusive of the privity issue.    [Reply at 9 (citing

ECF No. 59-6, at p. 25 n.18).12]    This is insufficient to meet

the high standard on a motion for summary judgment.    Viewing the

record in the light most favorable to Plaintiffs, there is a

     12ECF No. 59-6 is Exhibit E to the City’s CSOF, which is
the PJY Summary Judgment Order. [City CSOF, Nomura Decl.,
Exh. E at 25, n.18.] The specific quotation is taken from the
Declaration of Tracy Yoshimura, attached to the PJY Plaintiffs’
concise statement of facts in response to the PJY City
Defendants’ separate concise statement of facts in support of
their motion for summary judgment, filed on December 16, 2013.
[CV 12-00577, (dkt. no. 110).]


                                   32
genuine issue of material fact as to whether Yoshimura is in

privity with PJY.

          On the other hand, Plaintiffs have offered no

corrective statement as to Miller to amend or explain the

ostensible judicial admissions in the Second Amended Complaint

that Miller was also a plaintiff in the PJY Lawsuit.    Because

“[j]udicial admissions are formal admissions in the pleadings

which have the effect of withdrawing a fact from issue and

dispensing wholly with the need for proof of that fact,” see

Lacelaw, 861 F.2d at 226 (citation and internal quotation marks

omitted), this Court finds that there are no genuine issues of

material fact that Miller is identical to, or in privity with,

Mike, Inc., which was a plaintiff in the PJY Lawsuit.

     D.   Summary

          This Court concludes that res judicata applies to

G. Simeona, Danley, Canencia, Haina, Madali, C. Simeona, and

Miller’s claim for negligent hiring against Kaneshiro and the

City in Count XI of the Second Amended Complaint.   Accordingly,

the Court grants this portion of the City’s Motion, and

dismisses Count XI of the Second Amended Complaint as to

G. Simeona, Danley, Canencia, Haina, Madali, C. Simeona, and

Miller, only.   The Court denies the City’s res judicata

arguments in all other respects.



                                33
III. Issue Preclusion

          Next, the City points to this Court’s PJY Summary

Judgment Order in which it concluded that “as a matter of law, .

. . at the time of the seizures on September 27, 2012,

December 13, 2012, and February 14, 2013, the use of the PDS

terminals constituted ‘gambling,’ as that term is defined in

Haw. Rev. Stat. § 712-1220(4).”    2014 WL 12694456, at *15.   The

City asserts that, as a matter of law, issue preclusion bars

Plaintiffs from asserting that the City lacked probable cause,

which is an element of Plaintiffs’ retaliatory prosecution and

state claims for malicious prosecution.   [Mem. in Supp. of

Motion at 16.]   Further, the City argues Plaintiffs are barred

from arguing the PDS terminals are not gambling devices, that

the raids of the PDS terminals were improper, or that the

alleged lack of PDS machines at the Stadium Mall location

eliminated probable cause.   [Id.]

          The party invoking issue preclusion must show that:

          (1) the issue at stake is identical to an issue
          raised in the prior litigation; (2) the issue was
          actually litigated in the prior litigation; and
          (3) the determination of the issue in the prior
          litigation must have been a critical and
          necessary part of the judgment in the earlier
          action.

Clark v. Bear Stearns & Co., 966 F.2d 1318, 1321 (9th Cir.

1992).


                                  34
          To state a claim for retaliatory prosecution in

violation of the First Amendment, the plaintiff must show:

(1) municipal officials took action that would chill or silence

a person of ordinary firmness from future First Amendment

activities; and (2) that they possessed a retaliatory motive

combined with a lack of probable cause.   See Beck v. City of

Upland, 527 F.3d 853, 863-64 (9th Cir. 2008).

          To state a claim for malicious prosecution under

Hawai`i law, a plaintiff must demonstrate that the criminal

proceedings were initiated without probable cause and initiated

with malice.   Reed v. City & Cnty. of Honolulu, 76 Hawai`i 219,

230, 873 P.2d 98, 109 (1994); see also Young v. Allstate Ins.

Co., 119 Hawai`i 403, 417, 198 P.3d 666, 680 (2008).   To the

extent that Plaintiffs dispute that the underlying criminal

indictments lacked probable cause, the Hawai`i Supreme Court has

stated that,

          “A grand jury indictment must be based on
          probable cause.” [State v.] Ganal, 81 Hawai`i
          [358,] 367, 917 P.2d [370,] 379 [(1996)]
          (quotation marks and citations omitted).
          “Probable cause” has been defined as “a state of
          facts as would lead a person of ordinary caution
          or prudence to believe and conscientiously
          entertain a strong suspicion of the guilt of the
          accused.” Id. (citation, internal quotation
          marks, and brackets omitted). Furthermore, in
          order to support an indictment, the prosecution
          must provide evidence of each essential element
          of the charged offense to the grand jury. [State
          v.] Ontai, 84 Hawai`i [56,] 63–64, 929 P.2d [69,]
          76–77 [(1996)]. “If no evidence is produced as

                                35
            to a material element of the offense, a person of
            ordinary caution and prudence could not have a
            ‘strong suspicion’ that the defendant is guilty
            of the [charged] crime.” Id. at 64, 929 P.2d at
            77.

State v. Taylor, 126 Hawai`i 205, 218, 269 P.3d 740, 753 (2011)

(some alterations in Taylor).

            The City’s arguments that the PJY Summary Judgment

Order ruling that the PDS terminals are “gambling” devices does

not conclusively foreclose Plaintiffs’ allegations that the

Defendants lacked probable cause to indict the individual

Plaintiffs.    For each crime that the Plaintiffs were charged

with in the First, Second, and Third Indictments, the prosecutor

would have had to produce evidence of “each essential element of

the charged offense” in order for the grand jury to have reached

a “strong suspicion” that the defendant is guilty.      See id.

Evidence that the PDS terminals are an illegal gambling device,

would have been but one of the elements in the various charges

of Racketeering,13 Promotion of Gambling,14 Money Laundering,15

and Possession of Gambling Devices,16 against Plaintiffs.     See

State v. Griffin, 126 Hawai`i 40, 49, 266 P.3d 448, 458 (2011)


     13   See Haw. Rev. Stat. § 842-2.

     14   See Haw. Rev. Stat. §§ 712-1221 & 712-1222.

     15   See Haw. Rev. Stat. § 708A-3(1)(a).

     16   See Haw. Rev. Stat. § 712-1226.


                                  36
(“the Hawai`i Constitution requires that the grand jury find

probable cause as to every element and the culpable state of

mind of any offense for which the defendant may later be

convicted”).   Moreover, because the Second Amended Complaint

alleges in part that the testimony at the grand jury proceedings

in the First, Second, and Third Indictments were false, the

actual issue to be litigated is whether the “grand jury acted

upon legal evidence” in making their probable cause

determination.   See id. at 53, 266 P.3d at 461 (internal

quotation marks and citation omitted).   The PJY Summary Judgment

Order did not address this issue, nor was the issue of probable

cause regarding the indictments actually litigated.

           Viewing the record in the light most favorable to

Plaintiffs, the Court finds that issue preclusion does not apply

and does not bar Plaintiffs from asserting their malicious and

retaliatory prosecution claims based on a lack of probable

cause.   Thus, the Court denies the portion of the Motion

asserting that issue preclusion bars Plaintiffs from arguing

there was a lack of probable cause in support of their claims

for retaliatory or malicious prosecution.

           Finally, as to the City’s contention that Plaintiffs

are precluded from asserting the PDS terminals are not gambling

machines, the Court agrees this issue was squarely litigated and

finally decided in the PJY Summary Judgment Order, and affirmed

                                37
by the Ninth Circuit.   See 2014 WL 12694456 at *15, aff’d, 679

F. App’x 621.   Thus, to the extent that Plaintiffs have alleged

or attempt to argue that the PDS terminals are not gambling

devices, they are barred by issue preclusion from advancing this

argument in this matter.

                              CONCLUSION

          On the basis of the foregoing, the City’s Motion for

Summary Judgment, filed December 13, 2018, is HEREBY GRANTED IN

PART AND DENIED IN PART.   Summary judgment is GRANTED in favor

of the City as to:

- G. Simeona, Danley, Canencia, Haina, Madali, C. Simeona, and
Miller’s claim for negligent hiring against Kaneshiro and the
City in Count XI of the Second Amended Complaint; and

- the City’s arguments regarding issue preclusion, insofar as
Plaintiffs are barred from asserting that the PDS terminals are
not gambling devices.

          The Motion is DENIED in all other respects.

Accordingly, Kealoha’s joinder of simple agreement, filed

January 9, 2019, and Kaneshiro’s joinder of simple agreement,

filed February 4, 2019, are also GRANTED IN PART AND DENIED IN

PART.

          IT IS SO ORDERED.




                                  38
          DATED AT HONOLULU, HAWAI`I, May 15, 2019.




TRACY T. YOSHIMURA, ET AL. VS. KEITH KANESHIRO, ET AL; CIVIL 18-
00038 LEK-WRP; ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT CITY AND COUNTY OF HONOLULU'S MOTION FOR SUMMARY
JUDGMENT AND GRANTING IN PART AND DENYING IN PART DEFENDANT
KATHERINE KEALOHA'S AND DEFENDANT KEITH M. KANESHIRO'S JOINDERS


                               39
